 

VYSTAR CORPORATION 8-K [vyst-8k_041818.htm]



Exhibit 10.1

 



ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of April 18,
2018, by and among NHS Holdings, LLC, a Massachusetts limited liability company,
with an address at 4 Brussels Street, Worcester, MA 01610 (“Seller”), Vystar
Corporation, a Georgia corporation, with an address at 101 Aylesbury Road,
Worcester, MA 01609 to separately as a “Party” and collectively herein as the
“Parties.”

W I T N E S S E T H:

WHEREAS, Seller is primarily engaged in the business of selling latex bedding
and foam products at wholesale and retail (the “Business”);

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, certain assets of Seller on the terms and subject to the conditions set
forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

ARTICLE 1

DEFINITIONS.

For purposes of this Agreement, the following terms have the meanings assigned
to them in this Article 1:

“Acquired Assets” means the following assets of the Business:

(a)           All Intellectual Property of Seller used in the Business;

(b)           All contracts of Seller;

(c)           All Latex inventory of Seller on hand at Closing (at approximate
value of $200,263.21);

(d)           Cash on hand of $15,000;

(e)           All equipment of Seller (approximate fair market value of
$28,425);

(f)            All websites, website content, domain names, artwork, designs,
coding, and media elements related to the Business.

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.

 

 

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. The term “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
means possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other equity interests, by contract or otherwise).

“Agreement” has the meaning set forth in the preface above.

“Applicable Law” means any constitutional provision, statute or ordinance,
whether foreign, federal, state or local, applicable in the United States or any
other nation, including any other law, rule, regulation, judgment, injunction,
order, executive order, ruling, assessment, writ, decree or interpretation
thereof of any Governmental Entity, or any common law.

“Business Day” means any day other than a day that is a Saturday, Sunday or
legal holiday in New York, New York.

“Buyer” has the meaning set forth in the preface above.

“Closing” has the meaning set forth in Section 2.05 below.

“Closing Date” has the meaning set forth in Section 2.05 below.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contracts” means all agreements in which Seller is a party;

“Disclosure Schedule” has the meaning set forth in Article 3 below

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excluded Liabilities” means all liabilities of Seller of any nature whatsoever
and wherever situated, including all financial obligations of suppliers or all
other liabilities incurred by Seller prior to Closing.

“Fundamental Representations” has the meaning set forth in Section 7.01 below.

“Governmental Entity” shall mean any government (including any United States of
foreign federal, state, provincial, cantonal, municipal or county government),
any political subdivision thereof and any governmental, administrative,
ministerial, regulatory, central bank, self-regulatory, quasi-governmental,
taxing, executive, or legislative department, commission, body, agency,
authority or instrumentality of any thereof.

 

 

 

“Indemnified Party” has the meaning set forth in Section 7.03 below.

“Indemnifying Party” has the meaning set forth in Section 7.03 below.

“Intellectual Property” means (a) trademarks, service marks, trade dress,
copyrights, patents, inventions, know-how, trade secrets, logos, trade names,
URLs, domain names and corporate names, together with translations, adaptations,
derivations, and combinations thereof, and all iterations and permutations
thereof, together with all logos, slogans, trademarks, and service marks
relating thereto used by Seller in connection therewith; and (b) website
content, (c) educational materials associated with the Business; and (d)
licenses, sublicenses, permissions or contacts in connection with any of the
foregoing.

“Intellectual Property Rights” means the rights or interest of any Person in or
to any Intellectual Property.

“Judicial Authority” shall mean any court, arbitrator, special master, receiver,
tribunal or similar body of any kind.

“Knowledge” means actual knowledge of a Person after due inquiry.

“Legal Requirements” means all laws (including statutes, common laws,
constitutions, treaties, ordinances, codes orders, decrees, rules, regulations,
codes, plans, injunctions, judgments, orders, decrees, rulings, and charges
thereunder).

“License” means any agreement between Seller and any licensee, including any end
user or subscriber which establishes rights under which Seller’s software
application may be used.

“Notice of Claim” has the meaning set forth in Section 7.03.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Party” has the meaning set forth in the preface above.

“Person” means an individual, a partnership, a corporation, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).

“Plans” means all employee benefit plans (as defined in Section 3(3) of the
ERISA) and all bonus, incentive, deferred compensation, retiree medical or life
insurance, supplemental retirement, severance or other benefit plans, stock
option, restricted stock, phantom stock, or other equity incentive plans,
programs or arrangements, and all termination, severance or other contracts or
agreements, whether formal or informal, whether or not set forth in writing,
whether covering one person or more than one person, and whether or not subject
to any of the provisions of ERISA, that are maintained, contributed to or
sponsored by Seller for the benefit of any employee or which otherwise cover any
employee.

 

 

 

“Proceeding” shall mean any action, suit, counter-claim, arbitration, mediation,
litigation, inquiry, hearing, investigation or other proceeding of any kind
involving any Governmental Entity, any Judicial Authority or any other Person.

“Purchase Price” has the meaning set forth in Section 2.02(a) below.

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, materialmen’s, and similar
liens, (b) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings, (c)
purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.

“Seller” has the meaning set forth in the preface above.

“Shares” has the meaning set forth in Section 2.02(a).

“Taxes” means (A) all income taxes (including any tax on or based upon net
income, gross income, income as specially defined, earnings, profits or selected
items of income, earnings or profits) and all gross receipts, sales, use, ad
valorem, transfer, franchise, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property or windfall profits taxes,
alternative or add-on minimum taxes, customs duties and other taxes of any kind
whatsoever, together with all interest and penalties, additions to tax and other
additional amounts imposed by any Governmental Entity on such entity, and (B)
any liability for the payment of any amount of the type described in the
immediately preceding clause (A) as a result of being a “transferee” (within the
meaning of Section 6901 of the Code or any other applicable law) of another
entity, a member of an affiliated or combined group, a contract or otherwise.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule,
exhibit or attachment thereto.

“Third Party Claim” has the meaning set forth in Section 7.03 below.

 

 

 

ARTICLE 2

BASIC TRANSACTION

Section 2.01               Purchase and Sale of Assets. On and subject to the
terms and conditions of this Agreement, Buyer agrees to purchase from Seller,
and Seller agrees to sell, transfer, convey, and deliver to Buyer, all of the
Acquired Assets at the Closing in consideration of the payment by Buyer of the
Purchase Price as specified below in Section 2.02.

Section 2.02               Purchase Price. Buyer shall pay Seller the value set
forth below (the “Purchase Price”).

(a)                 27,769,500 shares of restricted common stock of Buyer (the
“Shares”), which shares may be assigned by Seller to Seller’s members after one
year from the Closing Date;

(b)                Payment shall be allocated and made directly to the Seller in
accordance with Schedule 2.02 attached hereto.

Section 2.03               Excluded Liabilities. Notwithstanding anything herein
to the contrary, Buyer shall not assume or have responsibility for any
liabilities of Seller of any type whatsoever.

Section 2.04               Closing. The closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place electronically. The date on
which the Closing occurs is referred to herein as the (“Closing Date”) and the
Closing shall be deemed effective as of 12:01 a.m. local time on the Closing
Date. The proposed Closing Date is April 18, 2018.

Section 2.05               Deliveries at the Closing. At the Closing, (i) Seller
will deliver to Buyer the various certificates, instruments, and documents
referred to in Section 6.01 below; (ii) Buyer will deliver to Seller the various
certificates, instruments, and documents referred to in Section 6.02 below;
(iii) Seller will execute, acknowledge (if appropriate), and deliver to Buyer a
bill of sale, an assignment of contracts and several intangibles in the form of
Bill of Sale set forth in Exhibit 2.05, and such other instruments of sale,
transfer, conveyance and assignment as Buyer and its counsel reasonably may
request; and (iv) Buyer will pay to Seller the Purchase Price.

Section 2.06               Allocation. The Parties agree to allocate the
Purchase Price (and all other capitalizable costs) among the Acquired Assets for
all purposes (including financial accounting and tax purposes) in accordance
with the allocation schedule attached hereto as Schedule 2.02, and the Parties
shall make all necessary filings (including those under Section 1060 of the
Code) in accordance with such allocation.

Section 2.07               Transfer and Maintenance of Books and Records. Seller
shall transfer to Buyer at Closing all of the Acquired Assets. Seller shall
deliver to Buyer, in such locations as designated by Buyer, actual possession of
all books and records relating to the Acquired Assets as soon as possible after
Closing, but in no event later than five (5) Business Days after the Closing
Date, and Seller shall be responsible for all books and records until delivery
thereof to Buyer. Nevertheless, Seller shall retain those documents, agreements
and all other books and records relating to any Excluded Asset or Excluded
Liability.

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.01               Representations and Warranties of Seller. Seller
represents and warrants to Buyer that the statements contained in this Section
3.01 are correct and complete as of the date hereof and as of the Closing Date,
with respect to Seller except as set forth in the disclosure schedule
accompanying this Agreement or any amendments (or deemed amendments thereto)
(the “Disclosure Schedule”). The Disclosure Schedule will be arranged in
sections corresponding to the lettered and numbered sections contained in this
Section 3.01.

(a)                 Organization of Seller. Seller is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of
organization and is duly qualified to conduct business and are in good standing
in each jurisdiction in which the nature of Seller’s business or the ownership
or leasing of each of its properties requires such qualifications. Seller has
all requisite company power and authority to carry on the businesses in which it
is engaged, to carry on the business proposed to be conducted by Buyer and to
own and use the properties owned and used by it.

(b)                Authorization of Transaction; Enforceability. Seller has full
company power and authority to execute and deliver this Agreement and to perform
its obligations hereunder. The execution and delivery of this Agreement has been
duly authorized by all necessary action by Seller. This Agreement has been duly
executed and delivered by Seller. This Agreement constitutes the valid and
legally binding obligations of Seller, enforceable in accordance with its terms
and conditions, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law). Seller is the exclusive owners of, with all
right, title and interest in and to (free and clear of any Security Interests),
the Acquired Assets.

(c)                 Noncontravention; Title. Neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (i) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, Governmental Entity, or court to which Seller is subject or
any provision of the charter or other organizational documents of Seller, or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under, any agreement, contract, lease,
license, instrument, or other arrangement to which Seller is a party or by which
it is bound or to which any of the Acquired Assets are subject (or result in the
imposition of any Security Interest upon any of the Acquired Assets). Seller is
the lawful owner of, has good and valid record and marketable title to, and upon
the Closing will have the full right to sell, convey, transfer, assign and
deliver the Acquired Assets, without any restrictions of any kind whatsoever.
The Acquired Assets constitute all the assets related to the Intellectual
Property.

(d)                Brokers’ Fees. Seller has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Buyer could become liable
or obligated.

(e)                 Events Subsequent to Fiscal Year End. Since December 31,
2017,  there has occurred no event or development which, individually or in the
aggregate, has had, or could reasonably be expected to have in the future,
Adverse Consequences.

(f)                  Legal Compliance.

(i)                  Seller’s business as it relates to the Acquired Assets and
Business is in compliance with all applicable Legal Requirements of all
Governmental Entities.

 

 

 

(ii)                Seller has, at all times, conducted its business in
compliance with all Legal Requirements applicable to the Business or the
Acquired Assets.

(g)                Financial Information. Seller has previously delivered to
Buyer all financial information of Seller that Buyer has requested
(collectively, the “Financial Information”). The Financial Information fairly
presents the financial condition of Seller. No customer has prepaid for services
or products to be used after Closing.

(h)                Contracts. Section 3.01(h) of the Disclosure Schedule
contains a complete and correct list of each Contract, as amended, including the
date of such Contract, and each amendment thereto. Each Contract is the legal,
valid, binding and enforceable obligation of Seller, and is in full force and
effect with respect to Seller.

(i)                  Warranties. Seller is not subject to any guaranty or,
warranty; and there is no right of return, right of credit or other indemnity
with respect to the Business or products or services related to the Business.

(j)                  Intellectual Property.

(i)                  Section 3.01(j) of the Disclosure Schedule contains a
complete and accurate list of all of the material Intellectual Property owned,
used or held for use by Seller in the conduct of its Business and there is no
other Intellectual Property owned, used or held for use by Seller material to
the conduct of its Business. Such Intellectual Property is the only Intellectual
Property necessary to operate the Business materially as it is currently
operated.

(ii)                Neither Seller nor the license or other use of any
Intellectual Property not owned by Seller included in the Acquired Assets
violated or infringed, and currently does not violate or infringe, upon the
Intellectual Property of any Person. Seller has not been a defendant in any
action, suit, investigation or proceeding relating to, or otherwise has been
notified of, any alleged claim of infringement of any other Person’s
Intellectual Property, which Proceedings are still active, and Seller has no
outstanding Proceedings for (or any knowledge of) any continuing infringement of
Intellectual Property by any other Person.

(iii)              Seller is the sole and exclusive owner of, with all right,
title and interest in and to (free and clear of any Security Interests), any and
all Intellectual Property owned by it included in the Acquired Assets, (b) has
rights to the use of all such Intellectual Property used by it pursuant to
license, sublicense, agreement, or permissions and is not contractually
obligated to pay any compensation or grant any rights to any third party in
respect thereof and (c) has the right to require the application of any such
Intellectual Property owned by Seller that constitutes an application for
registration, including but not limited to all patent applications, trademark
application service mark applications, copyright applications and mask work
applications, and to transfer ownership to Buyer of the application and of the
registration once it issues.

(iv)               The Intellectual Property does not consist of any source code
for any software. Seller has taken all appropriate measure to protect the
confidential and proprietary nature of any Intellectual Property owned by Seller
including without limitation the use of confidentiality agreements with all of
its employees or other persons having access to any source and object codes.

 

 

 

(v)                Any and all Intellectual Property owned by Seller included in
the Acquired Assets that are registrations, including but not limited to all
registered patents, trademarks, service marks, copyrights and masks works, are
valid and subsisting and in full force and effect.

(vi)               The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby and
thereby shall not alter or impair or result in the loss of any rights or
interests of Seller in any Intellectual Property included in the Acquired Assets
owned by Seller or as to which Seller obtain any consent to the transactions
contemplated hereby and all such Intellectual Property shall be owned or
available for use by Buyer on identical terms and conditions immediately
subsequent to the Closing.

(vii)             None of the Intellectual Property owned by Seller included in
the Acquired Assets is subject to any outstanding order or agreement restricting
in any manner the use of licensing thereof by Seller.

(viii)           All the Intellectual Property conveyed in this Agreement is
freely assignable to Buyer.

(k)                Taxes. Seller has paid all outstanding federal, state, and
local income, sales, franchise, social security, withholding, and unemployment
insurance Taxes, state and local property Taxes and any other Taxes of any kind
or description arising out of ownership of the Acquired Assets.

(l)                  No Proceedings. There is no Proceeding pending or, to the
knowledge of either Seller, threatened, relating to or affecting any of the
Acquired Assets or relating to or affecting the activities of Seller carried on
with any of the Acquired Assets, or which questions the validity of this
Agreement or challenges any of the transactions contemplated hereby, nor, to the
knowledge of such Parties, is there any basis for any such Proceeding.

(m)               No Other Representations and Warranties. Except as set forth
in this Agreement, Buyer makes no other representation or warranty, express or
implied, with respect to any of the transactions contemplated by this Agreement,
with respect to Seller, or with respect to any other matter whatsoever.

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Section 4.01               Buyer represents and warrants to Seller that the
statements contained in this Article 4 are correct and complete as of the
Closing Date, except as set forth in the Disclosure Schedule.

(a)                 Organization of Buyer. Buyer is a limited liability company
organized, existing and in good standing under the laws of the jurisdiction of
its organization.

(b)                Authorization of Transaction. Buyer has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement has been
duly authorized by all necessary action by Buyer. This Agreement has been duly
executed and delivered by Buyer. This Agreement constitutes the valid and
legally binding obligation of Buyer, enforceable in accordance with its terms
and conditions, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).

(c)                 Noncontravention. Neither the execution and the delivery of
this Agreement (including the documents referred to in Section 2.05 above), nor
the consummation of the transactions contemplated hereby and thereby, will (i)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject or any provision of the
organizational documents of Buyer or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under, any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which it is bound or to which any of its assets
is subject. Buyer does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to enter into or perform its obligations under this Agreement.

(d)                Share Consideration. Buyer’s Shares issued to Seller as
consideration hereunder shall constitute, when issued, duly authorized, validly
issued, fully paid and non-assessable.

(e)                 Brokers’ Fees. Buyer has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Seller could become liable
or obligated.

(f)                  No Other Representations and Warranties. Except as set
forth in this Agreement, Buyer makes no other representation or warranty,
express or implied, with respect to any of the transactions contemplated by this
Agreement, with respect to Buyer, or with respect to any other matter
whatsoever.

 

 

 

ARTICLE 5

POST-CLOSING COVENANTS

Section 5.01               General. In case at any time after the Closing any
further action is necessary to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as the other Party reasonably may
request, at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under Article 7
below).

Section 5.02               Proprietary Information. From and after the Closing,
Seller shall not, either directly or indirectly (including through an
Affiliate), disclose to any third party or make use of (except as required by
law or to pursue their rights, under this Agreement), any information or
documents of a confidential nature concerning Seller, the Acquired Assets or
Buyer or its business, except to the extent that such information or documents
shall have become public knowledge other than through improper disclosure by
Seller or any of their affiliates.

Section 5.03               Solicitation and Hiring. For a period of twenty-four
(24) months after the Closing Date, Seller shall not, either directly or
indirectly (including through an Affiliate), (a) solicit or attempt to induce
any employee of Buyer to terminate his or her employment with Buyer or any
Affiliate of Buyer or (b) hire or attempt to hire any employee of Buyer.

Section 5.04               Apportionment. If Seller receives any amounts in
payment of obligations owed to Buyer, including, but not limited to, payments
owed to Buyer in respect of the Acquired Assets, then the receiving party shall
promptly deliver or pay them over to Buyer. If Buyer or any of its Affiliates
receives any amounts in payment of obligations owed to Seller or any of their
respective Affiliates then Buyer shall promptly deliver or pay them over to the
appropriate party.

Section 5.05               Alternate Forms of Asset Transfer. Buyer shall
undertake performance of any obligation contained in the Acquired Assets, in
Seller’s stead, and, if any such obligation cannot be assigned without the
consent of a third party which shall not have been obtained, Buyer’s undertaking
shall constitute a sub-contract of Seller’s obligation or other kind of
arrangement between Buyer and Seller, if any, pursuant to which Buyer can
undertake such performance (and receive the benefit thereof) without such third
party’s consent; or if no such arrangement shall exist, Buyer shall nonetheless
perform such obligation, unless the third party shall expressly reject Buyer’s
performance.

Section 5.06               Certain Tax Considerations.

(a)                 All transfer, documentary, sales, use, stamp, registration
and other such Taxes and fees (including any penalties and interest) incurred in
connection with the sale of the Acquired Assets (including any real property
transfer Tax and any similar Tax) shall be borne and paid by Seller, when due,
and Seller will, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges.

(b)                Seller shall take all actions required to comply with all
bulk sales laws which may be applicable to the transactions contemplated herein,
including, without limitation, the timely filing of any required Tax Returns.

(c)                 For the avoidance of doubt, Seller shall be responsible for
the filing of all Tax Returns and the payment of all Taxes (whether or not shown
on such returns) with respect to Seller and the Acquired Assets for all periods
up to and including the Closing.

 

 

 

ARTICLE 6

CONDITIONS TO OBLIGATION TO CLOSE

Section 6.01               Conditions to Obligation of Buyer. The obligation of
Buyer to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions:

(a)                 (i) the representations and warranties set forth in Article
3 above, shall be true and correct in all material respects, and (ii) all
agreements and covenants contained in this Agreement shall have been performed
or complied with by Seller, in each case, at and as of the Closing Date;

(b)                Seller shall have delivered to Buyer a certificate to the
effect that each of the conditions specified above in Section 6.01(a) are
satisfied in all respects;

(c)                 Seller shall have delivered to Buyer the bill of sale
required under Section 2.05, together with any other instrument of transfer
necessary to convey to Buyer all of the Acquired Assets, which instruments shall
be reasonably satisfactory in form and substance to Buyer;

(d)                there shall not be any injunction, judgment, order, decree,
ruling, or charge in effect preventing consummation of any of the transactions
contemplated by this Agreement; and

Buyer may waive any condition specified in this Section 6.01 if it executes a
writing so stating at or prior to the Closing.

Section 6.02               Conditions to Obligation of Seller. The obligation of
Seller to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions:

(a)                 (i) the representations and warranties set forth in Article
4 above shall be true and correct in all material respects and (ii) all
agreements and covenants contained in this Agreement shall have been performed
or complied with by Buyer, in each case, at and as of the Closing Date;

(b)                Buyer shall have delivered to Seller a certificate to the
effect that each of the condition specified above in Section 6.02(a) is
satisfied in all respects;

(c)                 Buyer shall have delivered to Seller the documents required
under Section 2.05, together with any other instruments necessary to acquire
right, title and interest in and to the Acquired Assets, which instruments shall
be reasonably satisfactory in form and substance to Seller;

(d)                There shall not be any injunction, judgment, order, decree,
ruling, or charge in effect preventing consummation of any of the transactions
contemplated by this Agreement.

Seller may waive any condition specified in this Section 6.02 if it executes a
writing so stating at or prior to the Closing.


 

 

 

ARTICLE 7

REMEDIES FOR BREACHES OF THIS AGREEMENT.

Section 7.01               Survival. Except as otherwise set forth herein, all
of the representations, warranties and covenants contained in this Agreement and
the Disclosure Schedule shall survive for a period of twenty-four (24) months
from the Closing Date, except that the representations and warranties set forth
in 3.01(a), 30.1(b), 3.01(c), 3.01(j), 4.01(a), 4.01(b), 4.01(c) and 4.01(d)
(the “Fundamental Representations”) shall remain in full force and effect
without limitation.

Section 7.02               Indemnification.

(a)                 Seller agrees to indemnify, defend and hold harmless Buyer,
up to the amount of the lesser of the fair market value of the Shares or the
Purchase Price, from and against any and all Adverse Consequences based upon,
arising out of or otherwise in respect of (i) any inaccuracy in or any breach of
any representation, warranty or covenant of Seller contained in this Agreement,
(ii) any Adverse Consequences Buyer shall suffer from, or any Third Party Claim,
arising out of or in connection with the Acquired Assets prior to the Closing
Date.

(b)                Buyer agrees to indemnify, defend and hold harmless from and
against any and all Adverse Consequences based upon, arising out of or otherwise
in respect of (i) any inaccuracy in or any breach of any representation,
warranty or covenant of Buyer contained in this Agreement, and (ii) any Adverse
Consequences Seller shall suffer from, or any Third Party Claim, arising out of
or in connection with the Acquired Assets after the Closing Date.

(c)                 The obligations to indemnify and hold harmless pursuant to
paragraphs (a) and (b) of this Section 7.02 shall survive the consummation of
the transactions contemplated hereby for the period set forth in Section 7.01,
except for claims for indemnification asserted prior to the end of such period,
which claims shall survive until final resolution thereof.

(d)                Each of the Parties agree that any legal fees and expenses
that result from a meritorious claim made under this Article 7 shall be paid by
the Indemnifying Party.

Section 7.03               Matters Involving Third Parties.

(a)                 If any Party entitled to be indemnified pursuant to Section
7.02 (an “Indemnified Party”) receives notice of the assertion of any claim in
respect of Adverse Consequences (a “Third Party Claim”), such Indemnified Party
shall give the party who may become obligated to provide indemnification
hereunder (the “Indemnifying Party”) written notice describing such claim or
fact in reasonable detail (the “Notice of Claim”) promptly (and in any event
within ten (10) Business Days after receiving any written notice from a third
party). The failure by the Indemnified Party to timely provide a Notice of Claim
to the Indemnifying Party shall not relieve the Indemnifying Party of any
liability, except to the extent that the Indemnifying Party is prejudiced by the
Indemnified Party’s failure to provide timely notice hereunder.

 

 

 

(b)                In the event any Indemnifying Party notifies the Indemnified
Party within ten (10) Business Days after the Indemnified Party has provided a
Notice of Claim that the Indemnifying Party is assuming the defense thereof: (i)
the Indemnifying Party will defend the Indemnified Party against the matter with
counsel of its choice, subject to the consent of the Indemnified Party; (ii) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
(except that the Indemnifying Party will be responsible for the fees and
expenses of the separate co-counsel to the extent the Indemnified Party
reasonably concludes that the counsel the Indemnifying Party has selected has a
conflict of interest); (iii) the Indemnified Party will not consent to the entry
of any judgment or enter into any settlement with respect to the matter without
the written consent of the Indemnifying Party; and (iv) the Indemnifying Party
will not consent to the entry of any judgment with respect to the matter, or
enter into any settlement which does not include a provision whereby the
plaintiff or claimant in the matter releases the Indemnified Party from all
liability with respect thereto.

(c)                 In the event the Indemnifying Party does not notify the
Indemnified Party within ten (10) Business Days after the Indemnified Party
provides the Indemnifying Party with a Notice of Claim that the Indemnifying
Party is assuming the defense thereof, then the Indemnified Party shall have the
right, subject to the provisions of this Article, to undertake the defense,
compromise or settlement of such claim for the account of the Indemnifying
Party. Unless and until the Indemnifying Party assumes the defense of any claim,
the Indemnifying Party shall advance to the Indemnified Party any of its
reasonable attorneys’ fees and other costs and expenses incurred in connection
with the defense of any such action or proceeding. Each Indemnified Party shall
agree in writing prior to any such advance that, in the event it receives any
such advance, such Indemnified Party shall reimburse the Indemnifying Party for
such fees, costs and expenses to the extent that it shall be determined that it
was not entitled to indemnification under this Article 7.

(d)                 In the event that the Indemnifying Party undertakes the
defense of any claim, the Indemnifying Party will keep the Indemnified Party
advised as to all material developments in connection with such claim,
including, but not limited to, promptly furnishing the Indemnified Party with
copies of all material documents filed or served in connection therewith.

 

 

 

ARTICLE 8

MISCELLANEOUS.

Section 8.01               Press Releases and Public Announcements. Commencing
on the Closing Date, Buyer may issue any press release or make any public
announcement relating to the subject matter of this Agreement. Seller agrees to
collaborate with Buyer in the preparation and editing of any press release prior
to the time of its release

Section 8.02               No Third-Party Beneficiaries. This Agreement shall
not confer any rights or remedies upon any Person other than the Parties, the
Indemnified Parties and their respective successors and permitted assigns.

Section 8.03               Entire Agreement. This Agreement (including the
documents referred to herein) constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements, or representations
by or between the Parties, written or oral, to the extent they related in any
way to the subject matter hereof.

Section 8.04               Succession and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties named herein and their
respective successors and permitted assigns. No Party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other Party; provided, however, that Buyer may (i)
assign any or all of its rights and interests hereunder to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).

Section 8.05               Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

Section 8.06               Headings. The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 8.07               Notices. Any notice or other communications hereunder
must be in writing and shall be deemed to have been duly given and received on
the day on which it is served by personal delivery upon the party for whom it is
intended, on the third Business Day after it is mailed by registered or
certified mail, return receipt requested, on the Business Day after it is
delivered to a national courier service addressed to the party for whom it is
intended at the address set forth above.

Section 8.08               Governing Law.

(a)                 This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(b)                Any judicial proceeding brought with respect to this
Agreement must be brought in the United States District Court in the State of
Delaware or any court of competent jurisdiction in the State of Delaware, and,
each party: (i) accepts unconditionally, the exclusive jurisdiction of such
courts and any related appellate court, and agrees to be bound by any final,
non-appealable judgment rendered thereby in connection with this Agreement; and
(ii) irrevocably waives any objection it may now or hereafter have as to the
venue of any such suit, action or proceeding brought in such a court or that
such court is an inconvenient forum; provided, however, that such consent to
jurisdiction is solely for the purpose referred to in this Section and shall not
be deemed to be a general submission to the jurisdiction of said Courts or the
State of Delaware other than for such purpose.

 

 

 

(c)                 THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER ARISING OUT OF, RELATED TO OR IN CONNECTION WITH THIS AGREEMENT.

Section 8.09               Amendments and Waivers. No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by Buyer and Seller. No waiver by any Party of any provision of this Agreement
or any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

Section 8.10               Severability. Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.

Section 8.11               Expenses. Each of Seller and Buyer will bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby.

Section 8.12               Construction. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The words “hereof”,
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. Personal pronouns, when used in this Agreement,
whether in the masculine, feminine or neuter gender, shall include all other
genders, and the singular, shall include the plural, and vice versa.

Section 8.13               Incorporation of Exhibits and Schedules. The Exhibits
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.

 

SELLER:



  NHS HOLDINGS, LLC             By:    /s/   Name: 

Steven Rotman

  Title: Manager

 

BUYER:



  VYSTAR CORPORATION             By:    /s/   Name:

Steven Rotman


  Title: Chief Executive Officer

 


 

 

 

 

SCHEDULE 2.02(c)

 

Allocation of Assets to Purchase Price

 

 

Equipment

Inventory

Cash on Hand

Goodwill



$28,425

$200,263.21

$15,000

Balance of Purchase Price

   

 

   

